Citation Nr: 1220548	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  03-31 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of a right ankle sprain/dislocation for the period prior to July 13, 2010, and in excess of 10 percent thereafter.  

2.  Entitlement to an initial disability rating in excess of 20 percent for lumbosacral strain with mild sciatica and right radiculopathy, to include entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from March 1974 to July 1992.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  That rating decision, in part, granted service connection for a low back disorder and a right ankle disability.  The Veteran disagreed with the initial disability ratings assigned.  

In May 2008 and in May 2010, the Board remanded these matters for additional development.  

In light of a January 2012 VA examiner's opinion that the Veteran's right ankle disability does not consist of degenerative joint disease, the Board has recharacterized the disability to reflect the actual diagnosed right ankle disorder.  
 
In this case, recent VA medical records were added to the Veteran's electronic Virtual VA folder and considered in the February 2012 supplemental statement of the case.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Board acknowledges that the RO did not address the issue of entitlement to TDIU.  However, as part of a July 2010 VA medical examination of his spine, he indicated that his ability to work had been impacted by his low back and Social Security Administration records show that he was awarded disability benefits for disorders of the back.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Therefore, the Board finds that this issue is properly before it for appellate consideration.

The issue of a rating in excess of 20 percent for lumbosacral strain with mild sciatica and right radiculopathy, to include entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected right ankle disability is manifested by:  dorsiflexion to 10 degrees; plantar flexion to 40 degrees; objective evidence of swelling, tenderness, and pain, with continuous complaints of pain and discomfort.  

2.  The record does not reflect that the Veteran's service-connected right ankle disability has ever been manifested by marked limitation of motion, ankylosis, or malunion of the os calcis or astragalus.  The appellant has not undergone an astragalectomy. 


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no higher, for residuals of a right ankle sprain/dislocation, have been met, effective May 14, 2001.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. Part 4, including §§ 4.7, 4.71a and Diagnostic Code 5271 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

With respect to the initial increased rating claim decided herein, the Veteran is challenging the initial evaluation and effective date assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the Board finds that the Veteran's claim has been substantiated, additional notice is not required.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  

In addition, VA has substantially complied with the Board's remand directives.  In May 2008 and May 2010, the Board remanded for VA to obtain VA medical records dating from September 2007, Social Security Administration records, and for an examination to assess the severity of the service-connected ankle disorder.  These directives were accomplished on remand.

Accordingly, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Increased rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 2007). 

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40 , 4.45, 4.59.  The provisions of 38 C.F.R. §§ 4.40  and 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson  v. Brown, 9 Vet. App. 7 (1996). 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 . 

Service treatment records dated March 1991 reveal that the Veteran incurred a dislocation of his right ankle.   An x-ray examination report dated May 1991 reveals that he was "status-post talonavicular dislocation."  The report indicated a "small posterior plantar calcaneal spur.  There may be some degenerative changes between the talo-navicular joint, at the dorsal aspect."  However, subsequent treatment records, and x-ray reports, indicate no evidence of arthritis.  An undated treatment record noted the right ankle dislocation which was treated with a cast for 4 weeks and an air cast for 2 months.  Examination revealed mild swelling but no instability or limitation of motion.  Another treatment record also indicated minimal swelling with pain on extreme pronation.  The assessment was healed right ankle with mild subtalar laxity.  On separation examination in June 1992, no abnormality of the Veteran's feet or lower extremities was noted.  

In November 2001, a VA examination of the Veteran was conducted.  The Veteran reported mild medial right ankle discomfort and an "occasional inability to walk with his right leg."  He also indicated treatment at a private physician with injections.  He generally reported occasional right ankle pain with prolonged walking or standing which he treated with rest, elevation, and non-prescription pain medication.  He indicated that he had functional impairment up to twice a month from his right ankle pain, and that he occasionally used a cane to ambulate because of the pain.  Range of motion testing of the right ankle revealed dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  These are normal ranges of motion.  38 C.F.R. § 4.71, Plate II.  Physical examination also revealed no objective evidence of painful motion, edema, effusion, instability, weakness, tenderness, ankylosis, redness, heat, or abnormal movement of the right ankle.  The Veteran's gait was normal.  The diagnosis was degenerative joint disease of the right ankle based upon the x-ray examination report contained in the service treatment records in the claims file.  
 
The Veteran's private physician submitted a letter dated March 2004, which indicates that the Veteran was recently examined.  The physician stated that the Veteran's right ankle "functional capacity has progressively deteriorated as evident by the development of limitations in any weight bearing activity such as walking or standing for prolonged periods."  However, physical examination revealed full range of motion, albeit with pain.  X-ray examination revealed no findings of degenerative joint disease, and the x-ray examination report does accompany this letter and indicate normal findings.  The physician indicated that "soft tissue articular derangement" was a possible complication of the inservice ankle injury.  

Review of the record reveals that the Veteran regularly received outpatient treatment for various medical disorders from VA.  However, despite the assertions in the March 2004 letter, there are few, if any instances documented in any of the treatment records showing complaints of, or treatment for, right ankle pain.  A June 2007 VA treatment record indicates diagnoses of a variety of disabilities being treated, but does not indicate any problem with respect to the Veteran's right ankle.  The same is true in the problem list showing the Veteran's medical disorders in an August 2008 VA treatment records.  

In May 2007, another VA Compensation and Pension examination of the Veteran was conducted.  He reported being able to stand between 15 and 30 minutes and walk more than one quarter mile, but less than a full mile.  Also, no assistive aids were noted to be necessary for walking.  His gait was normal, with no reported deformity or giving way.  He did complain of instability, stiffness, and swelling.  He had no episodes of dislocation, subluxation or locking.  He did have repeated effusion.  No flare-ups were reported.  Range of motion testing of the right ankle revealed dorsiflexion to 10 degrees and plantar flexion to 40 degrees with pain throughout the movements.  There was no additional limitation of motion on repetitive use.  There was no ankylosis, instability, tendon abnormality or angulation.  The diagnosis was degenerative joint disease of the right ankle, which was based upon the prior diagnoses of record, as no x-ray examination of the right ankle was ordered.  

VA medical records from October 2008 to July 2010 show that the Veteran was seen for musculoskeletal complaints pertaining to the cervical and lumbar spine, knees, elbows, and hands, but were negative for complaints, symptoms, findings, or diagnosis pertaining to the right ankle. 

During a November 2008 VA examination, the Veteran reported localized right ankle pain with limitation of motion.  He indicated that pain intensity was "8/10," and that he had exacerbations three times a week with a duration of approximately 10 minutes.  He indicated treatment with prescription pain medication.  The Veteran reported that he required the use of crutches to ambulate all the time.  He again reported being able to stand between 15 and 30 minutes and being able to walk more than one quarter mile, but less than a full mile.  He indicated that he did not have deformity, giving way, instability, stiffness, weakness, episodes of dislocation or subluxation, episodes of locking, or effusion.  He did report pain associated with limitation of motion and severe flare-ups every three to four months.  Precipitating factors were walking a lot, standing too long and bending the ankle.  Alleviating factors were a brace, medication and massage with a liniment.  The effects of the flare-ups on limitation of motion or other functional impairment was that he could not do any activity for three to four minutes.  Physical examination of the right ankle revealed no:  instability, tendon abnormality or angulation.  Swelling and tenderness were noted on objective examination.  Despite the Veteran's assertion of requiring the use of crutches to ambulate, his gait was described as normal.  Range of motion testing of the right ankle again revealed dorsiflexion to 10 degrees and plantar flexion to 40 degrees with pain throughout the ranges of motion.  The accompanying x-ray examination report revealed normal findings with respect to the Veteran's right ankle with no bone, joint, or soft tissue abnormalities noted.  The examiner noted that the Veteran was retired for reasons unrelated to his ankle.  

A July 2010 VA joints examination report reflects that the examiner reviewed the claims file and the Veteran's medical records.  The Veteran stated that his right ankle condition had worsened since his last examination.  He complained of pressure and needles sensation at the right ankle.  Joint symptoms reported by the Veteran include giving way, instability, pain, stiffness, decreased speed of joint motion, daily or more often locking episodes, tenderness, severe flare-ups two times a week lasting 20 minutes with precipitating factors noted as cold weather and walking.  Alleviating factors were resting and massages.  The Veteran's impression on the extent of the effects is that he has difficulty walking.  Physical examination revealed that a weight-bearing joint was affected and that the Veteran's gait was antalgic.  There was no other evidence of abnormal weight bearing, no loss of a bone or part of a bone, and no inflammatory arthritis.  The VA examiner reported that the Veteran's right ankle demonstrated crepitus, tenderness, pain at rest and guarding of movement.  There was no instability, tendon abnormality, angulation, and no joint prosthesis.  Range of motion findings revealed objective evidence of pain with active motion on the right side.  Right dorsiflexion from 0 to 10 degrees and right plantar flexion from 0 to 40 degrees.  There is objective evidence of pain following repetitive motion.  There is no additional limitation after three repetitions of range of motion and there is no joint ankylosis.  X-rays of the right ankle from November 2008 revealed a normal study.  The Veteran was noted as retired for two years due to medical problems from a low back and a knee disability.  The diagnosis was degenerative joint disease of the right ankle.  The VA examiner noted that the Veteran's right ankle condition had significant effects on the Veteran's occupational activities due to pain which resulted in increased absenteeism.  In addition, the effects on the Veteran's usual daily activities ranged from moderate to severe.

In January 2012, the prior VA examiner responded to a request to reconcile the diagnosis of degenerative joint disease of the ankle with x-rays that were normal.  The VA examiner noted that after careful review of the Veteran's service treatment records, the Veteran sustained a right ankle injury on January 1991 (right ankle dislocation) and that there was no x-ray evidence of arthritis.  X-rays in November 2001 were unremarkable, normal study, no evidence of degenerative joint disease.  The VA examiner opined that the diagnosis should be right ankle sprain/dislocation instead of right ankle degenerative joint disease (as established by the May 2001 rating decision).  With regards to complains of right ankle pain during range of motion examination,  pain is a subjective symptom that could be multifactorial in origin, but definitely not secondary to degenerative joint disease of the right ankle because there is no radiological evidence of degenerative joint disease of the right ankle per the last x-ray performed.  

In a February 2012 rating decision, the AMC granted a higher 10 percent rating for degenerative joint disease of the right ankle, effective July 13, 2010, the date of the VA examination showing an increase in disability.  

The Veteran is currently assigned an initial noncompensable disability rating for his service-connected right ankle disability, effective from the May 14, 2001 date of the claim for service connection to July 13, 2010 and a 10 percent rating thereafter under 38 C.F.R. § 4.71a , Diagnostic Codes 5271-5003 for limitation of motion. 

Under Diagnostic Code 5271, a 10 percent rating is assigned for moderate limitation of ankle motion.  Marked limitation of ankle motion warrants a 20 percent evaluation. 

The terms "moderate" and "marked" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Normal range of motion for the ankle is 20 degrees for dorsiflexion and 45 degrees for plantar flexion.  38 C.F.R. § 4.71 , Plate II. 

In light of the above, the evidence of record supports the assignment of a 10 percent disability rating for the Veteran's right ankle disability pursuant to Diagnostic Code 5271 for limitation of motion during the entire appeal period.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (painful motion under 38 C.F.R. § 4.59 does not require arthritis for a minimum rating for the specific joint).  The March 2004 private medical opinion report shows that the Veteran had full range of motion, but with pain. VA examinations in 2007, 2008, and in 2010 revealed that the Veteran had dorsiflexion to 10 degrees and plantar flexion to 40 degrees with pain throughout the ranges of motion.  The normal ranges of motion are dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II.  There is also evidence of tenderness, mild swelling and clear objective evidence of pain on range of motion.   Accordingly, these findings meet the criteria for a moderate limitation of motion warranting the assignment of a 10 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  The Veteran's complaints of tenderness, swelling, and pain on motion have been consistent since service connection was first granted in May 2001.  In addition, while the Veteran did not exhibit painful motion on examination in November 2001, he reported that he had occasional right ankle pain on use.  Accordingly, the 10 percent disability rating is assigned effective from the date of service connection, May 14, 2001.  Fenderson v. West, 12 Vet. App. 119 (1999).

The preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the Veteran's degenerative joint disease of the right ankle for any period of time covered by this appeal.  This is so even considering functional loss due to pain and other factors set forth in 38 C.F.R. §§ 4.40  and 4.45 and DeLuca.  There is no evidence of marked limitation of motion as the Veteran's 10 degrees of lost motion on dorsiflexion and five degrees of lost plantar flexion were already considered in assigning the 10 percent rating.  In addition, there was no additional range of motion loss shown on repetitive use nor is there any indication that the Veteran experiences additional loss of motion on flare-ups.  The Veteran's statements as to his symptoms, including discomfort, painful motion, stiffness, instability, swelling, effusion, tenderness, decreased speed of joint motion, and flare-ups which last from 3 to 20 minutes several times per week, and their severity have already been considered in assigning the 10 percent evaluation.  

Moreover, the evidence as a whole does not show that a higher rating is warranted as the limitation of motion is not more severe and as there is no additional limitation of motion shown on repetitive use or due to other factors, such as weakened movement, excess fatigability, painful motion, swelling, deformity or other factors.  The VA examination reports are adequate to adjudicate the Veteran's claim as they are based on a physical examinations of the Veteran and as sufficient information was provided for the Board to render an informed determination.  These examinations are highly probative evidence as they are based on a review of symptoms and testing to determine the severity of the Veteran's limitation of motion.  The Veteran's assertions that he is entitled to a higher evaluation are ultimately outweighed by the findings in the medical examination reports.  His symptoms result in limitation of motion that is no more than moderate in nature.  Thus, the Board finds that since the May 14, 2001 effective date of the grant of service connection, the evidence does not reflect manifestations sufficient to characterize the Veteran's service-connected right ankle disability as marked limitation of motion.  Accordingly staged ratings are not warranted.  

The Board has also considered the applicability of other potentially applicable diagnostic codes for rating the Veteran's right ankle disability, but finds that no higher rating is assignable.  In considering the applicability of other diagnostic codes, the Board finds that DCs Diagnostic Code 5262 (malunion of the tibia and fibula with slight knee or ankle disability), 5270 (ankylosis of the ankle), 5272 (ankylosis of the subastralgar or tarsal joint), 5273 (malunion of the os calcis or astralgus), and 5274 (astralgalectomy), are not applicable as there was no evidence of ankylosis, malunion or astralgalectomy in the post-service medical records. The Board has considered whether a higher rating is warranted pursuant to Diagnostic Code 5003, which pertains to arthritis.  However, the highest evaluation that can be assigned pursuant to that code is 20 percent if there is X-ray evidence of involvement of 2 or more major joints, with occasional incapacitating episodes.  Here the Veteran has not been found to have arthritis.  The VA examiner provided an addendum in January 2012 which included an opinion with a rationale which explained that the Veteran does not have arthritis as ankle x-rays are normal.   Accordingly, those diagnostic codes may not serve as the basis for an increased rating. 

The Board has also considered whether a referral for consideration of an extraschedular evaluation is warranted.  The Court of Appeals for Veterans Claims has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

However, there is no indication in the claims folder that there is an exceptional disability picture such that the schedular criteria are inadequate.  As was discussed above, the level of severity of the disability and the symptoms are contemplated by the rating criteria.  The Veteran's symptoms ultimately result in limitation of motion which is contemplated by the rating criteria.  Therefore, the Board finds that the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 237 (1996).


ORDER

A initial 10 percent disability rating, and no higher, is granted for residuals of a right ankle sprain/dislocation, effective May 14, 2001, subject to the law and regulations governing the payment of monetary awards.  


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the remaining claims on appeal.

In July 2010, the Board remanded the claim for a higher disability rating for lumbosacral strain for a VA examination and instructed the VA spine examiner to specifically describe the disabling effect of the Veteran's sciatica and radiculopathy.  
Although the examiner provided a detailed examination of the Veteran's orthopedic manifestations, the neurological manifestations of the Veteran's service-connected lumbosacral spine disability are not clearly set forth.  It is noted that the Veteran reported that he had urinary incontinence, however, the examiner did not address whether such resulted from a neurological abnormality associated with the service-connected lumbar spine disability.  In addition, a Social Security examination dated in March 2009 noted that the Veteran had left L5 radiculopathy.  Accordingly, another remand is needed for the Veteran to undergo an appropriate VA examinations to determine the severity of his service-connected low back disability, to include orthopedic and neurological manifestations, to the extent present.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the Board's remand order).  

In addition, as mentioned in the Introduction, it was indicated at the July 2010 VA medical examination of the spine that the Veteran's service-connected lumbosacral spine disability impacted his ability to work.  The Board has determined that this warrants consideration of a TDIU pursuant to Rice, supra.  However, this matter has not yet been addressed by the RO/AMC.  Therefore, a remand is required to ensure the Veteran receives adequate notification as to the elements necessary to substantiate this aspect of his claim for an increased rating.  The Veteran should also be requested to complete a TDIU claim form detailing his educational and work background.

As the Veteran receives medical care through VA, treatment records dating from January 2012 should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

Accordingly, these matters are REMANDED for the following actions:

1.   Send the Veteran notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to what is necessary to substantiate his claim for an increased rating on the basis of a TDIU.  

Request that the Veteran complete a TDIU claim form.

Take all necessary actions to properly develop the claim for TDIU as part of the increased rating for the lumbar spine disability.  

2.  Obtain VA medical records pertaining to the Veteran that date from January 2012.  

3.  After steps one and two are complete, schedule the Veteran for an additional VA medical examination to determine the current nature and severity of his service-connected low back disorder.  The claims folder should be made available to the examiner for review before the examination. 

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Such comments should include whether there is additional limitation of motion following repetitive testing or on flare-ups due to pain, weakness, fatigability, etc. 

The examiner should also indicate whether there is objective neurologic abnormality associated with the service-connected disability.  If there is nerve involvement of an extremity, indicate whether the paralysis is mild; moderate; moderately severe; severe, with marked muscular atrophy; or complete.  If the examiner does not find left L5 radiculopathy, the examiner should reconcile that finding with the March 2009 neurological report completed for the Social Security Administration (see Volume 4).  

The examiner's attention is also directed to the Veteran's report on VA examination in July 2010 that he had urinary incontinence.  The examiner should address whether urinary incontinence is a neurological abnormality associated with the service-connected spine disability.  All neurological manifestations should be described in detail.

The examiner should also address whether it is at least as likely as not that the Veteran is unable to obtain and maintain substantially gainful employment solely as a result of his service-connected lumbar spine disability, taking into consideration his work experience and educational background but not his age or nonservice-connected disabilities.

The VA examiner should provide a rationale for any opinion expressed.

4.  Then, readjudicate the claims for a higher rating for lumbosacral strain, to include on the basis of TDIU.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case. Allow the appropriate time for response. Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


